 


109 HR 5166 IH: Independent Pharmacy Protection Act of 2006
U.S. House of Representatives
2006-04-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 5166 
IN THE HOUSE OF REPRESENTATIVES 
 
April 6, 2006 
Mr. Wicker (for himself, Mr. LoBiondo, Mr. Pickering, Mr. Bonner, Mr. Brown of Ohio, Mr. Peterson of Pennsylvania, Mrs. Cubin, Mr. Everett, Mr. Bachus, Mr. Davis of Kentucky, Mr. Boustany, Mr. Sodrel, Mr. Conaway, Mr. Fortenberry, Ms. Harris, Mr. Whitfield, Mr. Bilirakis, Mrs. Emerson, Ms. Pryce of Ohio, Mr. Schwarz of Michigan, Mr. Foley, Mr. Leach, Mr. Gerlach, Mr. Walden of Oregon, Mrs. Jo Ann Davis of Virginia, Mr. Sherwood, Mr. Boozman, Mr. Osborne, Mr. Doolittle, Mr. Tiahrt, Mr. Burgess, Mr. Akin, Mr. Aderholt, Mr. Blunt, Mr. McHenry, Ms. Foxx, Mr. Pence, Mr. Bishop of Utah, Mr. Garrett of New Jersey, Mr. Hoekstra, Mr. Fitzpatrick of Pennsylvania, Ms. Kaptur, Mr. Gutknecht, Ms. Wasserman Schultz, and Mr. Van Hollen) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To amend title XVIII of the Social Security Act to improve payments made by prescription drug plans and MA–PD plans to pharmacies for covered part D drugs dispensed through such pharmacies. 
 
 
1.Short titleThis Act may be cited as the Independent Pharmacy Protection Act of 2006.  
2.Improving Medicare prescription drug plan payments to pharmacies 
(a)In generalSection 1860D–12(b) of the Social Security Act (42 U.S.C. 1395w–112(b)) is amended by adding at the end the following new paragraph: 
 
(4)Payments to pharmacies 
(A)In generalEach contract entered into with a PDP sponsor under this section with respect to a prescription drug plan offered by such sponsor shall provide for the following: 
(i)Availability of direct deposit paymentsThe option for any participating pharmacy to elect for the plan to make payments by direct deposits to the pharmacy for covered part D drugs dispensed through the pharmacy. 
(ii)Increased dispensing fee for generic drugsThe payment of dispensing fees by the plan to each participating pharmacy for covered part D drugs dispensed through the participating pharmacy, in accordance with subparagraph (B). 
(iii)Payments within 10 days for certain pharmaciesIn the case of a participating pharmacy that is not part of a chain of pharmacies that consists of more than three pharmacies at different locations, payment with respect to any non-disputed claim (as defined in subparagraph (C)) for a covered part D drug dispensed through the pharmacy to be made by the plan to the pharmacy in full by a date that is not more than 10 days after the date on which the claim is received by the plan. 
(B)Payment of dispensing fees to encourage use of generic drugs 
(i)In generalFor purposes of subparagraph (A)(ii) and subject to clauses (ii) and (iii), with respect to a generic covered part D drug that is therapeutically equivalent and bioequivalent to a brand name drug that is a covered part D drug dispensed through a participating pharmacy, the amount of the dispensing fee paid to the pharmacy for the generic covered part D drug shall be an amount that is at least 50 percent greater than the amount of the dispensing fee for the brand name drug. 
(ii)Cap on amount of dispensing fees for generic drugsFor purposes of subclause (i), the amount of the dispensing fee paid to a participating pharmacy for a generic covered part D drug shall not be more than $10. 
(iii)Safe harbor for brand name drug dispensing fee amounts 
(I)In generalFor purposes of clause (i) and subject to subclause (II), a prescription drug plan under this section shall not decrease the amount of the dispensing fee paid by the plan to a participating pharmacy for a brand name drug described in such clause to an amount that is less than the amount of the dispensing fee paid by such plan to such pharmacy for such drug on the date of the enactment of the Independent Pharmacy Protection Act of 2006. 
(II)ExceptionThe Secretary may waive the prohibition under subclause (I) with respect to a dispensing fee paid by a prescription drug plan for a brand name drug, as the Secretary determines appropriate.  
(C)Non-disputed claim definedFor purposes of subparagraph (A)(iii), a non-disputed claim means a claim that has no defect or impropriety or particular circumstance requiring special treatment that prevents timely payment from being made under this part..  
(b)Application to MA–PD plansSection 1857(e) of such Act (42 U.S.C. 1395w–27(e)) is amended by adding at the end the following new paragraph: 
 
(4)Incorporation of prescription drug plan contract requirements for pharmacy paymentsThe provisions of section 1860D–12(b)(4) shall apply to contracts with a Medicare Advantage organization in the same manner as they apply to contracts with a PDP sponsor offering a prescription drug plan under part D.. 
(c)Effective dateThe amendments made by this Act shall apply to plan years beginning on or after the date of the enactment of this Act. 
 
